Exhibit 10.5 FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment"), dated as of March , 2016, is by and among HUTTIG BUILDING PRODUCTS, INC., a Delaware corporation ("Parent"), HUTTIG, INC., a Delaware corporation ("Huttig") (Parent and Huttig are sometimes collectively referred to herein as "Borrowers" and individually as a "Borrower"), the other Credit Parties signatory to the hereinafter defined Credit Agreement, WELLS FARGO CAPITAL FINANCE, LLC, for itself, as a Lender, and as Agent (successor agent to General Electric Company) for Lenders ("Agent") and the other Lenders signatory to the hereinafter defined Credit Agreement.
